DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 1/19/2022 has been entered.  Amended claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
	Claim 12 
	A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to implement a payment method comprising: 
	receiving a plurality of payment requests from a plurality of different store servers and storing the plurality of payment requests in a payment cart of a payor selected by a[[the]] first requester; 
	… . 

Claim 13 
A computer apparatus comprising: 

perform batch processing on the plurality of payment requests that are received from the plurality of different store servers, based on a user input of the payor that approves the plurality of payment requests in the payment cart at a same time. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §112
4. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

5.  Claims 1-11 and 13-20 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the italicized portion of the amended limitation, “receiving a plurality of payment requests from a plurality of different store servers and storing the plurality of payment requests in a payment cart of a payor selected by the plurality of payment requests” appears to be insufficiently supported by the specification and is therefore considered inappropriate new matter.  For example, as best understood in the context of the claimed limitation, the specification in various places describes that a second user may be selected by a first user (a first requester) to be the proxy payor for the first user in regard to paying on behalf of the first user various payment requests identify the second user based on the information concerning the second user included in a payment request, but the “selection”, as recited by the amended claim, of a payor (second user) is not made by the payment request storage, but rather, by the first user.  This concept is correctly recited in now-amended independent claim 12. 
Since claim 13 is directed substantially to the subject matter of the limitations of claim 1, this claim is rejected for the grounds and rationale used to reject claim 1. 
	Since claims 2-11 and 14-20 include the respective limitations of claim 1 or 13, from which they respectively depend, these claims are rejected for the grounds and rationale used to reject claims 1 and 13. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
6. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-11), a machine (claims 13-20) and a manufacture (claim 12); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claim 12 at its core recites the abstract idea of: 
receiving a plurality of payment requests from a plurality of different store servers and storing the plurality of payment requests in a payment cart of a payor selected by (a) first requester; 
providing the plurality of payment requests stored in the payment cart to an electronic device of the payor; and 


Independent claims 1 and 13 at their recite the abstract idea of:
receiving a plurality of payment requests from a plurality of different store servers and storing the plurality of payment requests in a payment cart of a payor selected by the plurality of payment requests; 
providing the plurality of payment requests stored in the payment cart to an electronic device of the payor; and 
performing batch processing on the plurality of payment requests that are received from the plurality of different store servers, based on a user input of the payor that approves the plurality of payment requests in the payment cart at a same time. 

Here, the recited abstract idea of the respective independent claims falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., batch processing a plurality of payment requests of a plurality of different stores, including a user (or the plurality of payment requests) selecting a payor to pay for the plurality of transactions for the batch process, and including the user inputting approval of the plurality of payment requests).  

The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 3, 11, 14 and 20 simply further refine the abstract idea by requiring one or more transaction identifier and/or user identifier, and/or requiring transaction complete information, and/or requiring other payment request information, including store information, for the payment request, which is simply a type of data to be included with a payment request, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 4, 5, 10, 15 and 19 simply further refine the abstract idea by requiring authentication of a payment requester and/or selection of a payor for payment requests, via a social networking service (SNS) platform, including displaying a profile of the payment requester, and/or using a SNS friend list for a payment requestor to select the payor, and/or displaying a payment request with an SNS profile of a payment requester, which are simply data receipt, display, and analysis using rules associated with 
Claims 6 and 16 simply further refine the abstract idea by requiring that a plurality of payment requests include a first payment request of a first requester and that the payment processing includes providing a message regarding a payment request to a chatroom that includes the payment requester and a payor, which is simply requiring various types of data for a payment request and displaying payment request data in a chatroom, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 7 and 17 simply further refine the abstract idea by requiring that the plurality of payment requests are displayed such that they include information regarding a time associated with storing each payment request, which is simply timestamp data associated with stored data (e.g., metadata), and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 8 and 18 simply further refine the abstract idea by additionally requiring a request to delete a payment request from a store, which is simply receiving data to 
Claim 9 simply further refines the abstract idea by additionally requiring providing link information that links a payment request to items purchased associated with the payment request, resulting from an inquiry request by a user, which is simply receipt of request data and searching stored payment request data based on the received request data, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “server,” a “payment cart,”, one or more “store server,” a “social network service ‘SNS’ platform,” one or more “processor,” and/or one or more “computer-readable record medium” or one or more “memory” to store executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or a computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

8.  Examiner’s Note:  Regarding amended claims 1-11 and 13-20, the absence of a prior art rejection of these claims is conditional at this time and should not be construed as being indicative that the respective claimed subject matter is allowable over any known or not yet found prior art.  However, a search and full consideration of relevant prior art will be conducted when claims 1 and 13 recite subject matter that is supported by the specification to a sufficient degree such that the full extent and clear scope of the claimed subject matter and claimed functionality of these claims is sufficiently 

Response to Arguments
9.  Applicant’s arguments filed 1/19/22 have been fully considered. 
	Applicant’s submitted amended paragraphs 099 and 102-104 of the specification overcome the prior conditional objection to those paragraphs.  The amendments clarify the subject matter of those paragraphs sufficiently to overcome the prior conditional objection thereto.  
In view of applicant’s amendments to the specification, the prior conditional objection to Fig. 6 is now unnecessary and is withdrawn. 
In view of applicant’s amendments of claim 12, the previous prior art rejection of that claim is withdrawn. 
Applicant’s arguments (Amendment, Pgs. 13-16) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 

Regarding Step 2A, Prong 2, applicant’s arguments (Amendment, Pgs. 15-16) that the limitations of the amended independent claims somehow integrate the recited abstract idea into a practical application are not persuasive.  Batch processing a plurality of payment requests from disparate merchants/stores is a fundamental economic practice.  That is, the processing of payment requests and/or payment transactions, even if done in a batch, describes a financial problem being solved, which is a fundamental economic practice, and does not describe a technological improvement or a technological solution to a technological problem.  Indeed, applicant’s specification summarizes the problem as that of providing a payment solution to an expanding amount of sale and purchase transactions via the internet or otherwise. (See e.g., Spec. ¶¶ 003-004).  This describes a financial problem and not a technological problem. 
Regarding Step 2B, since applicant states no specific allegation of error under this step from the prior Office action, there is nothing for which the Office can make a response.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696